Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 have been considered by the examiner.
This application is in condition for allowance except for the following formal matter:
Oath/Declaration
Oath/Declaration has not been submitted by Applicant. For the Application to be deemed allowable, an Oath/Declaration form would be needed. Therefore, Applicant should submit this document.
Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a cutting region with a cutting element and connected to the support region such that a rotation induced from the rotational motor would equate to a corresponding rotation of the cutting region; an internal chamber disposed within the cutting tool, wherein the internal chamber connects both the cutting region and the supporting region and wherein the internal chamber has an opening in at least the support region; and a porous region disposed in at least a portion of the cutting or the support region wherein the porous region comprises a plurality of porous elements disposed between a plurality of support elements that interconnect the porous region with the cutting region and the support region, and wherein the porous region receives a sample material through the porous elements and directs the sample material into the internal chamber such that the sample material can be analyzed.”
Claims 2-20 are also allowed as they further limit allowed claim 1.
Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 21,
“…a support region that cooperatively engages with a rotational motor; a cutting region with a cutting element and connected to the support region such that a rotation induced from the rotational motor would equate to a corresponding rotation of the cutting region; an internal chamber disposed within the cutting tool, wherein the internal chamber connects both the cutting region and the supporting region and wherein the internal chamber has an opening in at least the support region; and a porous region disposed in at least a portion of the cutting or the support region wherein the porous region comprises a plurality of porous elements disposed between a plurality of support elements that interconnect the porous region with the cutting region and the support region; receiving a sample material through the porous elements; directing the sample material into the internal chamber; projecting a signal from an imaging device towards the internal chamber wherein the signal can interact with the sample material and produce a reflective signal wherein the reflective signal is received by a signal detector; and processing the reflective signal to determine the material type and composition.”
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. US 2014/0130158 - The assignment is putted into a set of assignments of interest in the memory.
Garbey et al. US 2018/00280088 - The system (100) has a set of sensors (110) comprising an electroencephalography monitoring device (105) and detecting parameter (145) of a component used in medical procedure. Each sensor provides output (120) based on the parameter of the component detected.
Sheldon-Coulson et al. US 2020/0056578 - The wave engine has a buoy that rises and falls under an influence of a housing of water (101).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867